Per Curiam.
The controlling or dominant facts out of which this suit arose are these: On October 2d, 1927, the plaintiff Maty Day was about to cross Ward street, in the city of Paterson, from the southerly side to the northerly side; she was standing along side and beyond her son’s car, which was parked by the southerly curb line of Ward street. Defendant was driving his car in a southerly direction on Main street and made a right-hand turn into Ward street, and in so doing swung his car on the side of the street on which the plaintiff Mary Day was standing, struck her on her hip and ankle with the left front mud guard of his car, inflicting severe injuries, for which the suit is brought. Negligence being charged against the defendant. The trial resulted in verdicts-for the plaintiffs—$5,500 in favor of Mary Day and $2,500 in favor of Reginald Day. The defendant obtained a rule to-show cause and writes down five reasons for a new trial. We find no sufficient reason for disturbing the verdicts rendered in this case. The verdicts are not contrary to the weight of the evidence, or contrary to the charge of the trial judge. They are not excessive under the evidence in the record. The question of negligence of the plaintiff Mary Day was properly submitted to the jury. The rule to show cause is discharged.